*1036The defendant’s contention that the evidence was legally insufficient to support his conviction is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
After subtracting the periods of delay which were due to the defendant’s pretrial motion practice (see CPL 30.30 [4] [a]; People v Worley, 66 NY2d 523, 527 [1985]; People v Mazarakis, 54 AD3d 876, 877 [2008]) and adjournments requested by the defendant (see CPL 30.30 [4] [b]), the total time chargeable to the People was less than six months (see CPL 30.30 [1] [a]; see generally People v Kendzia, 64 NY2d 331 [1985]).
The Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials. “The credibility determinations of the Supreme Court, which saw and heard the witnesses at the suppression hearing, are entitled to great weight on appeal, and will not be disturbed unless they are unsupported by the record” (People v Timmons, 54 AD3d 883, 885 [2008]; see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence presented at the suppression hearing supports the Supreme Court’s determination that the defendant’s spontaneous statements, made after a police officer arrested him but before Miranda warnings (see Miranda v Arizona, 384 US 436 [1966]) were administered, were not triggered by any police questioning or other conduct which reasonably could have been expected to elicit a statement *1037from him (see People v Whyte, 47 AD3d 852, 853 [2008]; People v Baliukonis, 35 AD3d 626, 627 [2006]).
The defendant’s contention that the evidence presented to the grand jury was legally insufficient is not reviewable on this appeal, since the defendant’s guilt was proven beyond a reasonable doubt at trial (see CPL 210.30 [6]; People v Bajana, 82 AD3d 1111, 1112 [2011], lv denied 17 NY3d 791 [2011]; People v Parker, 74 AD3d 1365, 1366 [2010]; People v Capehart, 61 AD3d 885, 886 [2009]; People v Folkes, 43 AD3d 956, 957 [2007]).
The defendant’s contentions concerning the validity of the arrest warrant are unpreserved for appellate review and, in any event, are without merit (see CPL 120.10). The defendant’s remaining contentions are without merit or involve matter dehors the record.
We disagree with our dissenting colleague’s conclusion that the Supreme Court was obligated to, sua sponte, declare a mistrial based upon the fact that the complainant identified someone other than the defendant — but who had the same name as the defendant — as the perpetrator from a photo array shown to him by the police. As a threshold matter, the defendant, who proceeded pro se at trial, rejected his legal advisor’s recommendation that he move for a mistrial based upon the “confusion” with the photo array. Furthermore, since the defendant does not argue on appeal that the Supreme Court should have, sua sponte, declared a mistrial notwithstanding his refusal to request such relief at trial, this issue is not before us on this appeal.
Although the issue is not before us, we note that contrary to the conclusion reached by the dissent, reversal would not be warranted. At trial, the People presented evidence that the defendant’s fingerprint was found on the finger of a white latex glove recovered at the gas station where the subject robbery occurred and the defendant’s statement to the police placing himself at the crime scene. Also, the version of events testified to by the defendant, in which he placed himself at the gas station around the time of the incident and admitted to having an altercation with the complainant and attempting to remove a surveillance videotape from the premises, was highly suspect. The complainant’s photo array misidentification and the defect in the photo array were disclosed to the jury through witness testimony, and the photo array itself was admitted into evidence during the defendant’s cross-examination of the complainant. Finally, in addition to rejecting his legal advisor’s recommendation that he move for a mistrial, the defendant declined the Supreme Court’s offer to strike the complainant’s in-court *1038identification testimony and indicated that he intended to use the complainant’s misidentification to undermine the People’s case. Under these circumstances, consideration of whether the trial court should have, sua sponte, declared a mistrial on the basis of issues related to the photo array would be unwarranted on this appeal (see People v Moore, 66 AD3d 707, 710 [2009], affd 15 NY3d 811 [2010]). Covello, J.E, Angiolillo and Dickerson, JJ., concur.